Citation Nr: 9905541	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-34 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

Entitlement to service connection for depression.

Entitlement to service connection for a lower extremity 
disability.

Entitlement to an increased disability evaluation for 
residuals of compression fractures of L3, L4 and L5, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

The veteran was denied entitlement to service connection for 
depression in a June 1995 rating decision.  There is no 
evidence in the claims file, however, that he was notified of 
this decision or of his appellate rights.  Without such 
notice the Board of Veterans' Appeals (Board) cannot consider 
this decision final, and therefore his more recent claim for 
this disability--denied in a May 1997 rating decision now on 
appeal--need not be considered in the context of whether new 
and material evidence has been presented to reopen.  See 
38 C.F.R. § 3.156; Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (without such notice, a decision does not become 
final); Davis v. Brown, 7 Vet. App. 298, 300 (1995) 
(regarding the presumption of regularity, which does not 
attach in the present case since there is no evidence the 
veteran was properly notified of the earlier decision or his 
appellate rights); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996) and Butler v. Brown, 9 Vet. App. 167 
(1996) (regarding the Board's independent obligation to 
consider the question of whether new and material evidence is 
necessary to reopen, pursuant to 38 U.S.C.A. § 7104).  The 
Board notes, in any event, that the RO properly considered 
the more recent claim without requiring new and material 
evidence, even though the veteran apparently argued a 
different theory of etiology--direct versus secondary service 
connection.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir 1996).

This appeal also arises from a May 1997 rating decision of 
the RO that again denied service connection for depression, 
as well as denying service connection for a lower extremity 
disability secondary to the service-connected back 
disability.  While the veteran appears to have focused upon 
his right lower extremity, the claim and his allegations have 
been fairly vague regarding this alleged disability.  Since 
the claim has apparently been adjudicated as involving either 
lower extremity, the Board will address the issue on that 
basis.  The veteran also appealed that decision's denial of 
entitlement to an increased disability evaluation for 
residuals of compression fractures of L3, L4 and L5.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is not a reasonable possibility of a valid claim 
concerning whether depression was incurred in, or aggravated 
by, service, or is the result of or is currently aggravated 
by the service-connected residuals of compression fractures 
of L3, L4 and L5.

3.  There is not a reasonable possibility of a valid claim 
concerning whether a lower extremity disability was incurred 
in, or aggravated by, service, or is the result of or is 
currently aggravated by the service-connected residuals of 
compression fractures of L3, L4 and L5.

4.  Residuals of compression fractures of L3, L4 and L5 are 
currently manifested by minimal symptoms, if any.  There is 
slight limitation of motion due to the service-connected low 
back disability and a noted deformity at L5.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for depression has not been presented.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).

2.  A well-grounded claim of entitlement to service 
connection for a lower extremity disability has not been 
presented.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.310.

3.  The schedular criteria for a disability evaluation 
greater than 20 percent for residuals of compression 
fractures of L3, L4 and L5, are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, Part 
4, Diagnostic Codes 5010, 5285, 5292, 5293, 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
The Board finds that the veteran's claim for an increased 
rating for his service-connected residuals of compression 
fractures of L3, L4 and L5 is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  As will be explained 
below, however, we find that neither of the veteran's 
service-connection claims are well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).


I.  Background

Service medical records reveal that during the August 1963 
entrance examination the veteran complained of depression or 
excessive worry, and of frequent trouble sleeping.  
Objectively, however, he was psychiatrically normal.  In 
April 1966 the veteran jumped from a second-story window.  On 
objective examination, his back exhibited marked tenderness 
and pain with straight-leg raising.  Neurological examination 
was within normal limits.  X-rays of the low back revealed 
minimal compression fractures of L3, L4 and L5.  The June 
1966 separation examination report reveals that the lower 
extremities were normal and that the veteran was 
psychiatrically normal.

The veteran was provided a special orthopedic examination by 
the VA in December 1966.  It was noted that there was no 
clinical evidence of injury to the lumbar spine.  There was 
no limitation of motion in any direction and no deformity, 
and there was no paralysis or atrophy of the lower 
extremities.  The diagnosis was of old compression fractures 
of L3, L4 and L5, and of a congenital defect of L5.  During a 
special neurological examination, it was stated that the 
veteran had no complaints of back trouble; objective findings 
were negative.

In March 1967 the RO granted entitlement to service 
connection for residuals of compression fractures of L3, L4 
and L5, with an evaluation of 0 percent.

VA outpatient treatment records from March to June 1985 
reveal complaints of chronic low back pain secondary to the 
inservice injury.  A March record indicates that the veteran 
had a recent injury about six months earlier.  A May record 
contains notations of various orthopedic pains, and contains 
a diagnosis of degenerative joint disease.

An August 1990 clinical record from Mercy Hospital indicates 
that the veteran had arteriovascular disease of the left leg.

A January 1993 VA radiological report reveals an old 
compression of the body of L1 with no other significant 
findings.

The veteran was examined by the VA in March 1993 at which 
time it was reported that he had had a compression fracture 
of the L1 vertebra in October 1985, as the result of falling 
from a porch.  Following this, he was reportedly hospitalized 
for five days at Mercy Hospital in Des Moines, Iowa.  He had 
some lower lumbar discomfort, especially in the mornings.  
His symptoms were variable, and bothersome at nighttime.  
Objectively, he stood erect with no localized tenderness 
noted through the lower back region.  There was no fixed 
deformity.  There was a "good" range of motion with flexion 
and rotations.  Forward flexion was to 40 degrees, backward 
extension to 30 degrees, lateral flexion to the right and 
left was to 30 degrees, rotation to the left was 25 degrees 
and rotation to the right was to 15 degrees.  There was no 
objective evidence of pain on motion and no evidence of 
muscle spasm.  Per x-rays, it was stated that changes through 
the lower lumbar region were very minimal and that this would 
account for the earlier diagnosis of "minimal" compression 
of L3, L4 and L5.  Diagnosis included a history of minimal 
compression of L3, L4 and L5, but not definitely indicated on 
current films.  The nonservice-connected compression fracture 
of the L1 vertebra was diagnosed.  It was stated that his 
back was basically asymptomatic.

At an April 1994 hearing before the Board, related to a 
previous claim, the veteran testified that his back and hips 
hurt.  He indicated that antidepressant medication had helped 
with his back pain, but that he could only walk about two 
blocks before his back would start bothering him.

A July 1994 record from Mercy Hospital reveals that the 
veteran had a history of peripheral vascular disease and 
underwent a peripheral stent insertion in the right femoral 
artery.

The veteran was examined by the VA in May 1995, at which time 
it was indicated that the veteran had reinjured his back in 
the mid-1980s, and with the additional pain, he experienced 
increased depressive symptomatology.  He expressed 
hopelessness and helplessness varying as a function of back 
pain.  Objectively, his mood was dysphoric and his affect was 
slightly restricted.  There was some hopelessness present, 
but minimal on the current evaluation.  He was diagnosed with 
major depressive disorder, chronic.  On Axis III, it was 
noted that the veteran had traumatic arthritis with 
compression fractures of L3, L4 and L5, and that he had had 
sparate accident which caused a compression fracture of L1.  
It was stated, "...confounding and worsening the endogenous 
depressive symptomatology has been the stress due to his 
traumatic arthritis and back pain.  Worsening of endogenous 
depression by concurrent stressors including medical 
illnesses is clearly documented in the psychiatric 
literature.  * * * [T]he best estimate is that his 
symptomatology over the past four months is probably 50 
[percent] due to his endogenous depression and 50 [percent] 
due to his concurrent pain and chronic low back problems."

In a September 1995 report from Michael J. Finan, M.D., the 
veteran was noted to have had generalized musculoskeletal 
pain.  Depression was also noted.  An October 1995 report 
from Dr. Finan indicated that the veteran had arthralgias of 
the right knee; associated "pes anserine" bursitis was 
suspected.

The veteran was examined by the VA in March 1996, at which 
time he complained that exercise had increased his low back 
discomfort, and that he had such discomfort all of the time.  
He stated that he had difficulty bending, and that a cough or 
sneeze would episodically increase his low back discomfort.  
His symptoms, however had reportedly decreased "quite a 
bit" with his medications.  Objectively, flexion was to 80 
degrees and was characterized as being normal.  He had 10 
degrees backward extension, 10 degrees left lateral flexion, 
15 degrees right lateral flexion, and 5 to 10 degrees of 
lumbar rotation to the left and right.  There was no 
objective evidence of pain on motion--none was verbalized and 
there were no expressions of discomfort seen with these 
motions.  Motor examination was entirely normal with full 
strength and symmetry.  There was questionable subjective 
decreased sensation in the medial aspect of the right foot.  
It was noted that the right leg was approximately one-quarter 
to one-half inch shorter than the left.  A full lumbar spine 
series was performed.  On the lateral view, there was some 
very slight difference in the height of vertebral bodies of 
L3 and L4, but no suggestion of abnormality of L5.  At L1, 
however, the veteran had sustained a prior significant 
compression deformity.  There were some small traction spurs 
arising from several of the lumbar vertebral bodies.  On the 
oblique views, there was a questionable pars defect of L5 and 
some evidence of mild degenerative changes at several levels.  
The examiner commented that there was minimal compression 
deformity of the vertebral body of L3 and L4, but not of L5.  
There had been a significant compression fracture of L1, not 
incurred in service, and significant disk space loss between 
T12 and L1.  There was also spondylolysis of L5 without 
spondylolisthesis.  Spondylolysis of L5 may have been 
contributing to some of the veteran's discomfort due to some 
instability of that area, but there was no way of documenting 
the etiology of this spondylolysis.  It could have been 
congenital, related to the inservice fall, or acquired during 
the postservice fall.  The examiner stated that it was 
possible that the veteran could be having some minimal 
symptoms attributable to the old compression fractures, but 
"again I think these symptoms would be minimal."  Regarding 
the postservice injury, the examiner stated that he thought 
the veteran could be having fairly moderate symptoms 
therefrom, consisting of back discomfort.  None of these 
disorders, however, were causing a radiculopathy or 
neuropathy.

The veteran was examined by the VA in January 1997.  The 
veteran had the impression that his right leg was somewhat 
shorter than his left, but the examiner believed this was an 
opinion from the veteran's chiropractor.  Objectively there 
was mild or minimal discomfort on pressure or palpation of 
the lower spine.  Anterior flexion was to 35 degrees, 
posterior extension was 10 to 15 degrees, right and left 
flexion approximately was 10 to 15 degrees, and right and 
left rotation was from 25 to 30 degrees.  Straight-leg 
raising was negative for sciatic irritation, and there was no 
muscle atrophy or wasting of the back or lower extremities.  
He complained of some discomfort in the anterior aspect of 
the right hip, which was slightly tender, but manipulation of 
the hip was negative and only slightly discomforting.  Range 
of motion of the hip joint was unremarkable.  There was no 
motor weakness noted.  Later it was indicated that the 
veteran had only mild impairment.  There was no evidence of 
measurable impairment of radicular dysfunction or aberration.  
An x-ray of the lumbar spine reportedly revealed old, healed, 
stable compression fractures of L1, L3, L4 and spondylolysis 
of L5--stable and unchanged since 1996.  The diagnoses were 
chronic low back pain/strain; compression injuries of L3 and 
L4, mild; a compression fracture of L1; osteoarthritis with 
spurring, posttraumatic, of the lumbar spine; possible 
degenerative arthritis, posttraumatic, right hip joint, mild 
to moderate; and spondylolysis of L5.

An addendum to that previous examination was issued in 
February 1997 in an attempt to clarify the earlier report.  
It was stated that no disability, measurable abnormality or 
shortening had been found in the [right] leg.  The veteran's 
complaints did not really fit a characteristic radiculitis or 
radicular type of radiation of pain, but the fact that the 
veteran was experiencing aching and discomfort in the right 
upper leg was certainly explicable in terms of his having 
lumbar problems.  These problems did not, however, appear to 
have resulted in any observable abnormality nor functional 
limitation in the leg itself.  In summary, the examiner 
stated, there was no observable, visible or measurable 
abnormality in the veteran's leg.

The veteran was examined by the VA in December 1997, at which 
time he credited his antidepressant medication with improving 
both his depressive symptoms and his ability to manage his 
back pain.  He indicated that his claim for additional 
compensation was based on his need to take medication for 
depression rather than on symptoms or limitations 
attributable to his depression.  The veteran discussed his 
postservice L1 vertebral fracture, indicating that it was 
from that time until 1993 that he experienced his worst pain.  
He stated that he first experienced depression following this 
accident.  He reported that he experienced severe pain and 
that this pain was the primary source of his depression.  The 
mental status evaluation was largely within normal limits.  
No significant depressive symptoms were identified.  The 
veteran reported having good sleep.  He would eat 
erratically, but his weight had reportedly been stable for 
some time.  Intermediate memory was mildly impaired, and he 
described some concentration difficulties.  The impression 
was that the veteran did not appear to experience significant 
symptoms of depression or limitations related to depression.  
He was being effectively treated for depression that, by his 
account, arose following a back injury sustained in a fall 
from his roof in approximately 1986.  The examiner noted that 
there was no good evidence to support the veteran's theory of 
"self-medicating" his depression with alcohol prior to that 
accident.  The veteran reported no depressive symptoms 
between 1980, when his abstinence from substance abuse began, 
and the mid-1980s back injury.  Psychological treatment prior 
to that time seemed to have been limited to treatment for 
substance abuse or related symptoms, or for situational 
stressors.  The etiology of depressive symptoms since the 
year of the postservice injury seemed to be primarily chronic 
back pain.  A minor role seemed to be attributable to 
transient situational stressors.  Unless it could be 
demonstrated that the postservice injury aggravated the 
inservice injury, the examiner concluded, the depression did 
not seem to be directly caused by or aggravated by the 
service-connected back injury.  The examiner then stated that 
the issue of etiology would be moot given the lack of 
significant current impairment caused by depression.  A 
diagnosis of major depressive disorder, in remission, 
secondary to chronic pain was made.

At a May 1998 hearing before the Board, the veteran admitted 
that a physician who had treated him for depression did not 
mention that psychiatric problem as being associated with the 
veteran's back pain.  His lower back pain, he indicated, now 
also involved his hips and legs/thighs.  Since he had to work 
all day, being on his feet for a long part of the day, his 
low back, hips and legs would ache.  This was like a 
"toothache", he asserted, in the lower back area at L5.  He 
complained of having cramps in his hips and right leg and of 
numbness in the right leg.  He indicated that he was not 
attempting to relate either depression or his lower extremity 
condition directly to service.  He asserted that his legs 
were not the same length.


II.  Depression

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.  See also 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (if a 
psychosis becomes manifest to a degree of 10 percent within 
one year of separation from service, such disability will be 
presumed to have been incurred in service).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  A claim of secondary 
service connection must be well grounded to prevail 
ultimately upon the merits.  Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995).

In determining whether claims are well grounded, the Board is 
generally required to presume the truthfulness of the 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the veteran stated during the May 1998 hearing 
before the Board that he was not asserting that depression 
arose in service, the very claim that has culminated in this 
appeal involved his submission of an inservice report of 
medical history taken in August 1963 at the time of his 
entrance into service.  Therein, he indicated that he had had 
depression or excessive worry, and of frequent trouble 
sleeping.  He was not, however, diagnosed with depression on 
entrance--he was found to be psychiatrically normal at that 
time.  He likewise received no such diagnosis in service or 
at separation, at which time he was again psychiatrically 
normal.  His current depression, to the extent it even exists 
now, has not been related directly to service and therefore 
to the extent that he is, in fact, claiming direct service 
connection, such a claim is not well grounded.  Caluza.

Regarding the veteran's alternative theory, that depression 
is secondary to his service-connected residuals of 
compression fractures of L3, L4 and L5, that does not amount 
to a well-grounded claim either.  The May 1995 examination 
report that notes 50 percent of the veteran's depression was 
due to his pain/low back problems, does not clearly 
distinguish the postservice back injury from the service-
connected one--a distinction critical to this claim--although 
the report does in fact implicate the postservice injury as 
the cause of depression.  The March 1996 examination and the 
December 1997 examination however, read together, create a 
clear picture that the veteran has, at best, minimal symptoms 
from the service-connected low back condition, and more 
pointedly, that any postservice depression results from the 
postservice fracture of L1.  The veteran is a layperson, and 
is not qualified to render a probative opinion regarding the 
etiology of his depression.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  He is competent to attest to the pain he feels in 
his back and the psychiatric symptoms he feels he 
experiences.  This means that he is competent and presumed 
credible when he asserted that he has experienced back pain 
and that he had depressive symptoms following the postservice 
fracture of L1.  Regardless of any presumption of credibility 
at the well-grounded stage, he is not qualified to diagnose 
which vertebra is responsible for that back pain--especially 
when he contradicts the medical evidence--nor can he state 
that any such back pain is causing a diagnosable psychiatric 
disability.  By his own admission, the depressive symptoms 
did not begin until after the postservice injury, and there 
is no medical evidence that would instead relate his major 
depression--to the extent it even now exists--to the service-
connected low back disability, per se.  Rather, the medical 
evidence that speaks to this specific question actually 
contracts such a theory.  Without medical evidence that 
depression is caused or even aggravated by a service-
connected disability, the claim is not well grounded.  See 
Allen v. Brown, 7 Vet. App. 439 (1995); Reiber, supra.

Since the claim is not well grounded, it must, accordingly, 
be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.310  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).


III.  Lower extremity disability

There is little or no medical evidence that the veteran 
currently has a lower extremity disability, and certainly no 
evidence at all that any such alleged disability is either 
related to service or related to the service-connected 
residuals of compression fractures of L3, L4 and L5.  The 
lower extremities were normal at separation.  Neither the 
postservice arteriosclerotic findings of the lower 
extremities nor the right knee bursitis have ever been 
medically linked to service or the service-connected low back 
condition.

The veteran has argued that he has a short leg, a hip 
disorder and leg cramps.  Even if he has a short leg, a 
question of some contradiction in the record, there is no 
medical evidence that this in any way whatsoever is related 
to the service-connected low back condition or otherwise to 
service.  Moreover, the most recent VA orthopedic examination 
found no actual lower extremity disability.  While the 
veteran may have subjective symptoms regarding his lower 
extremity(ies), without medical evidence of an actual 
disability related either to service or to the service-
connected low back disability, he has failed to present a 
well-grounded claim of service connection.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310; 
Caluza; Reiber.

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claims for service connection.  See 
Robinette, supra.


IV.  Residuals of compression fractures of L3, L4 and L5

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the compression fracture of L3, L4 and L5 
in question have been reviewed.  Nothing in the historical 
record suggests that the current evidence of record is not 
adequate for rating purposes.  Moreover, this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to this disability.  See also Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (in evaluating a veteran's 
disability, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  As indicated in the Board's July 1996 decision, the 
veteran's compression fracture residuals of L3, L4 and L5 are 
now currently evaluated as 20 percent disabling.  Under 38 
C.F.R. § Part 4, Diagnostic Code 5285, residuals of vertebral 
fractures are rated 100 percent disabling when there is 
spinal cord involvement, the claimant is bedridden, or 
requires long leg braces.  A 60 percent rating is assigned 
under that diagnostic code when there is no cord involvement 
but there is abnormal mobility requiring a neck brace (jury 
mast).  In other cases, the disability is rated in accordance 
with definite limited motion or muscle spasm, with an 
additional 10 percent for the demonstrable deformity of the 
vertebral body.  Diagnostic Code 5292 is applied in rating 
limitation of motion of the lumbar spine: 10 percent for 
slight limitation, 20 percent for moderate limitation, and 40 
percent for severe limitation.

Here, the veteran has a 20 percent evaluation based upon 
slight limited motion of the lumbar spine (10 percent), with 
an additional 10 percent for the demonstrable vertebral 
deformity.  Diagnostic Code 5285-5292.  A higher rating is 
only obtainable if moderate limitation of motion due to the 
service-connected disability is shown.

The Board's July 1996 decision granting a 20 percent 
disability evaluation for this condition was final, and the 
January 1997 examination report indicates that there has been 
no change in the service-connected condition since 1996.  
Since that examination report notes no change, and since the 
May 1996 examination report states that the residuals of 
compression fractures of L3, L4 and L5 exhibited only minimal 
symptomatology, the Board can only surmise that any 
additional limitation of motion of the low back is due to 
nonservice-connected causes such as the previous fracture of 
L1.  This is confirmed by the January 1997 examiner's 
conclusion that there was only mild impairment.  In short, 
the Board need not determine why the veteran may have 
additional low back impairment since the service-connected 
condition itself has been essentially unchanged since the 
last rating.

The Board notes that a higher rating cannot be obtained since 
there is no evidence of spinal cord involvement, and neither 
intervertebral disc syndrome or any other neurological 
findings have been demonstrated objectively.  Diagnostic 
Codes 5285, 5293.  Neither can this disability be analogized 
to lumbosacral strain, under Diagnostic Code 5295, where a 20 
percent evaluation would require muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  The current use of Diagnostic Code 5292 
more accurately characterizes the service-connected back 
condition and already accounts for the effect of muscle 
spasm--which have not been objectively demonstrated on recent 
examinations anyway.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995) (regarding the Board's prerogative to determine the 
appropriate and applicable diagnostic codes in evaluating 
disabilities).

Although the veteran has indicated that he has pain on 
motion, he has failed to demonstrate this on two recent 
examinations.  The March 1996, motor examination was entirely 
normal, with full strength and symmetry.  Therefore, a higher 
rating is not warranted for any such limitation due to pain 
or weakness regarding the service-connected low back 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board also notes that the inclusion of any findings of 
arthritis under Diagnostic Code 5010, relating to L5, would 
be based upon limitation of motion, therefore, while it is 
perhaps appropriate to list this code on formal rating 
sheets, additional compensation under that code would violate 
the prohibition against pyramiding.  38 C.F.R. §§ 4.14, 4.27.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the 
service-connected residuals of compression fractures of L3, 
L4 and L5 have caused marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). The criteria for an evaluation greater than that 
assigned have not been met or approximated as explained 
above.  38 C.F.R. § 4.7.

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for a lower extremity 
disability is denied.

Entitlement to an increased disability evaluation for 
residuals of compression fractures of L3, L4 and L5, 
currently evaluated as 20 percent disabling, is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 16 -


